Citation Nr: 1419422	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  13-07 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from August 1985 to August 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which granted service connection for PTSD and assigned a 70 percent rating effective July 27, 2010.  
	
A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has contended that his PTSD has affected his ability to work; a claim for TDIU is therefore considered on appeal as part and parcel of his claim for an increased evaluation.  

In October 2013, the Veteran testified at a hearing at the VA Central Office before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Social Security Records

The Veteran indicated at his October 2013 that he awarded Social Security Administration (SSA) disability benefits for his PTSD.  Since it involves the period on appeal, it is highly likely that records developed by SSA are relevant to evaluation of the Veteran's PTSD, and they almost certainly contain information regarding the Veteran's occupational capacity.  VA has a duty to obtain all relevant records in the custody of a Federal agency.  Such efforts must continue until the records are obtained, or until it can be certified that they are not available.  38 C.F.R. § 3.159(c) (2).  As the Board cannot say that the SSA records are not relevant to issues currently on appeal, remand is required to obtain them.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  On remand, appropriate steps must be taken to obtain copies of any decision or determination with respect to the Veteran's application for SSA benefits, as well as copies of all supporting documentation.

Employment Records

The Veteran has also indicated that he last worked full-time at the United States Postal Service (USPS) in September 2010, and that he currently receives disability payments from them.  On remand, the Veteran's employment medical and personnel records pertaining to his employment at the USPS should be obtained.

VA Treatment Records

Also, the record indicates that the Veteran has been receiving regular treatment from the VAMC in Baltimore for his PTSD.  The most recent VA treatment records contained in the claims file date back to December 2012.  Based on the Veteran's apparent ongoing treatment, updated VA treatment records, from December 2012 to present, should be associated with the claims file.




VA Examination

In conjunction with his claim for PTSD, the Veteran was most recently afforded a VA examination in March 2011 to assess the current level of severity of his PTSD.  However, at his October 2013 Board hearing, the Veteran stated that he currently had symptoms such as suicidal and homicidal ideations, concentration problems, and that he does not shower or change his clothes every day.  The Veteran also stated that he avoids shaving and brushing his teeth.  Based upon this evidence, a new examination is needed to determine the current severity of the Veteran's service-connected PTSD.  The Veteran is entitled to a new examination where there is evidence that the condition has worsened since the last examination, which is the case here.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Also, as stated above, the Veteran's SSA records are being requested on remand.  Because these records would include the period on appeal, there is a high probability that they may provide relevant information about the Veteran's current disability, which would provide the VA examiner with a more accurate medical history.

TDIU Claim

Finally, consideration of entitlement to TDIU is dependent upon the impact of all service-connected disabilities on a Veteran's ability to obtain or retain substantially gainful employment.  The matter of TDIU is therefore inextricably intertwined with the currently open claim for an increased evaluation for PTSD.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Moreover, updated clinical findings, with specific discussion of the impact of service-connected disabilities on employability, are needed.  To that end, on remand, an examination is necessary.  The Veteran should also be provided with notice concerning how to substantiate a claim for TDIU.  




Accordingly, the case is REMANDED for the following action:

1.  After obtaining authorization from the Veteran (if necessary), the AOJ should request medical and personnel records from the USPS, the Veteran's former employer.  All requests and responses should be fully documented in the claims file.

2.  Contact SSA and request complete copies of any decision or determination with respect to the Veteran's application for SSA benefits, as well as copies of all supporting documentation.  If such records do not exist or are otherwise not available, such must be certified in writing.
 
3.  Provide the Veteran with notice of the elements and factors concerning how to substantiate a claim for TDIU pursuant to 38 C.F.R. § 3.159 (2013).

4.  Obtain any updated VA treatment records from the VAMC in Baltimore, Maryland, and all other associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period since December 2012.

5.  Schedule the Veteran for a VA PTSD examination to determine the current severity and extent of the Veteran's PTSD.  The examiner must review the claims folder in conjunction with the examination.  All required testing (including a mental status examination) must be performed.  The examiner must specifically comment on the impact of PTSD on the Veteran's occupational functioning, including whether it is at least as likely as not that his PTSD would preclude him from obtaining or maintaining gainful employment.  A detailed rationale is required for the opinion provided.

6.  Schedule the Veteran for a VA examination with an examiner with the appropriate expertise to render a medical opinion addressing the Veteran's employability.  The claims file must be made available to and be reviewed by the examiner. 

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's service-connected disabilities (PTSD, right medial meniscus tear with chondromalacia, right carpal tunnel syndrome, left carpal tunnel syndrome, and sensory neuropathy of the right mandibular nerve), either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  If the Veteran's service-connected disabilities do not singly or cumulatively render him unemployable, the examiner should report the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  

7.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal, to include entitlement to TDIU.  If the benefits sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


